Citation Nr: 0013266	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for substance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service February 1973 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a statement dated in March 1996, the veteran asserted that 
his service-connected disabilities precluded him from 
maintaining gainful employment.  This statement could be 
construed as a claim for total rating for compensation based 
on individual unemployability.  In a statement dated in July 
1996, the veteran sought to reopen claims for service 
connection for hip, back and ankle disabilities.  These 
issues have not been adjudicated by the RO.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).  These issues are, 
accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current psychiatric disability and service.

2.  The veteran's substance abuse is the result of his own 
willful misconduct.  

3.  The veteran has not presented competent medical evidence 
of a nexus between current substance abuse and a service-
connected disability.


CONCLUSIONS OF LAW

1.  The veteran's claim to service connection for depression 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claims of service connection for substance abuse 
secondary to a service-connected disability is not well 
grounded, and the claim for service connection for substance 
abuse on a direct basis lacks legal merit.  38 U.S.C.A. § 
5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service records show that in September 1973, he 
was interviewed for security clearance.  There was no 
evidence of psychiatric disease or emotional disturbance.  It 
was noted that the veteran was concerned about his mother's 
mental health but there no other concerns mentioned.  The 
veteran's separation examination revealed depression due to 
filing bankruptcy and pending discharge from service.  The 
veteran was also identified as a marijuana user.  It was also 
noted that the veteran had been diagnosed with chondromalacia 
patella, which was treated with Darvon compound and Tylenol.  

A VA hospitalization report dated in January 1980 shows that 
the veteran was admitted and treated for a tricyclic 
antidepressant overdose.  It was noted that the veteran and 
his spouse were having marital difficulties.  On admission, 
he was comatose but recovered with supportive treatment.  The 
diagnoses were status post combined tricyclic antidepressant 
and alcohol overdose and marital difficulty.  

VA outpatient treatment records dated in April 1991 show that 
the veteran was seen with complaints of difficulty making 
satisfactory life adjustment.  He complained of undue stress 
because of a possible prison sentence for drug charges.  His 
history included destructive behavior, cocaine and 
amphetamine addiction, and marijuana use.  The diagnoses were 
anxiety with panic attacks, cannabis abuse, rule out 
borderline personality.  

VA outpatient treatment records dated in January 1992 show 
that the veteran was seen for an evaluation regarding his use 
of Prozac.  It was noted that he had a significant history of 
substance abuse.  It was also noted that he had a history of 
depression.  It was further noted that the veteran did not 
have a history of mania, psychosis, or significant anxiety 
diathesis.  On mental status examination, he was concise, 
coherent, logical, and goal directed.  There was no evidence 
of concealment or manipulation.  He was not depressed 
significantly, irritable, or anxious.  He was without general 
behavioral idiosyncrasies.  He was cognitively intact.  The 
assessment was history of severe polysubstance dependence 
over the last decade with a gradual "toning down."  It was 
noted that he was dealing with marijuana dependence due to 
legal motivations and career goals.  A history of chronic 
depression with good response to Prozac was also noted.  

VA outpatient treatment records dated from May to November 
1992 show that the veteran was seen and treated occasionally 
for depression as well as other illnesses.  

A VA hospital report dated in September 1994 shows that the 
veteran presented with complaints of chest pain.  The 
diagnoses included noncardiac chest pain, history of 
depression, and history of polysubstance abuse.  

VA outpatient treatment records dated in November 1994 show 
that the veteran was seen in the Mental Health Clinic.  At 
that time, he reported that he had undergone a number of 
stressors.  

On examination, the diagnoses were polysubstance abuse, in 
remission; cannabis abuse, active; and major depression, 
resolved.  

VA outpatient treatment records dated from December 1994 to 
May 1995 show that was seen with complaints of depression 
related to the ending of a long term relationship and his 
brother's suicide, as well as returning to school via 
vocational rehabilitation.  The diagnoses were marijuana 
abuse, and adjustment disorder with depressed mood by 
history.  

The veteran was accorded a VA mental examination in May 1996.  
At that time, he reported that he became addicted to Valium 
during service.  He reported that when he was taken off 
Valium he experienced symptoms of depression, low energy, 
decreased concentration, and impaired ability to function on 
his job.  He also reported at the time that he began to abuse 
drugs and alcohol.  

On examination, the veteran was described as polite, 
pleasant, and cooperative.  There was no evidence of 
psychomotor retardation.  His affect was mildly depressed.  
His speech was normal in rate and volume.  He was fully alert 
and oriented.  There were no cognitive deficits noted.  The 
diagnoses were: Axis I- dysthymic disorder, polysubstance 
abuse, currently in remission, and cannabis abuse and 
dependence; Axis II- deferred; Axis III- deferred; Axis IV- 
mild; Axis V- 60.  The examiner stated that since the veteran 
was abusing alcohol and drugs during service it was 
impossible to distinguish whether or not he experienced major 
depression versus substance induced mood disorder.  He 
commented that the veteran continued to abuse different drugs 
over the years and continued to smoke marijuana on a daily 
basis.  The examiner opined that the veteran did not meet the 
criteria of major depressive disorder but would more 
appropriately be diagnosed with dysthymic disorder.  The 
examiner reported that the veteran's dysfunctional childhood 
contributed to his dysthymic disorder.  Finally, he opined 
that the veteran's current mood disturbance was much more 
related to a difficult childhood than to his military 
experience.  

Pertinent Law and Regulations

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Certain 
other diseases, such as psychosis, shall be granted service 
connection although not otherwise established as incurred in 
service, if manifested to a compensable degree of 10 percent 
or more within one year following service discharge.  38 
C.F.R. § 3.309(d) (1999).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).


Depression

Analysis

The veteran submitted his application for VA compensation 
benefits in March 1996.  VA medical records contain findings 
of depression, anxiety, major depression, and dysthymic 
disorder.  He has, therefore, submitted evidence of a medical 
diagnosis of a current disability for the purposes of well-
groundedness.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  There is also evidence of an inservice disease or 
injury, in the form of the service medical records reporting 
that the veteran was depressed on the separation examination.  

What is lacking under the Caluza test in the present case is 
competent evidence of a link between the post-service 
diagnoses and service.  In this regard the Board notes that 
as early as November 1994, the veteran was assessed as having 
major depression.  Under the former provisions of 38 C.F.R. § 
4.132 (1996), major depression with psychotic features was 
classified as a psychotic disorder.  Under the provisions of 
38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999), a psychosis becoming manifest to a degree of 10 
percent or more within one year of separation from service 
will be presumed to be service connected.  These provisions 
essentially eliminate the need for nexus evidence where they 
are applicable.  Savage v. Gober.  In the instant case, the 
diagnosis of major depression came more than one year after 
service and was not reported to be associated with psychotic 
features.

The veteran reported that since his discharge from service he 
has been treated for depression.  This statement could 
possibly be read as reporting a continuity of symptomatology 
since service.  However, a competent medical opinion would 
still be necessary to link that continuity of symptomatology 
to a specific current psychiatric disability.  Clyburn v. 
West, 12 Vet. App. 296 (1999).  Such evidence is lacking in 
this case.  

The 1996 VA examiner reported that the it was impossible to 
distinguish whether or not the veteran experienced major 
depression during service versus substance induced mood 
disorder due to his drug and alcohol abuse.  The veteran's 
symptoms of past depression were related to bankruptcy, 
military discharge, and unsuccessful relationships.  While 
the veteran filed bankruptcy during service and was diagnosed 
with chondromalacia, which was treated with Darvon compound 
and Tylenol, the examiner did not relate a current 
psychiatric disability to any events in service.  In fact, 
the examiner opined that the veteran's dysthymic disorder was 
much more likely to be related to a difficult childhood.  

In the absence of competent evidence of a nexus between a 
current psychiatric disability and service, the claim is not 
well grounded and must be denied.

Substance Abuse

The Board notes that under the provisions of 38 U.S.C.A. 
§§ 1110, 1131 VA compensation cannot be paid for disability 
due to the abuse of alcohol or drugs.  In a precedent 
opinion, dated January 16, 1997, the General Counsel of VA 
concluded that Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub.L.No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  

It is noted that the payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a) (1999), for secondary service 
connection for a disability proximately due to or the result 
of a drug or alcohol abuse.  See VAOPGPREC 2-97 (1997).

However, it has been held that while compensation may not be 
paid for any disability resulting from abuse of alcohol or 
drugs, the plain language of 38 U.S.C.A. § 1110 did not 
preclude the granting service connection for the abuse of 
alcohol or drugs secondary to service connected disability.  
Barela v. West, 11 Vet. App. 280 (1998).  

The Board, therefore, must first determine whether the claim 
for service connection for substance abuse is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
claim must be plausible before the Board will consider the 
claim on the merits.

The appellant has the burden of demonstrating by competent 
medical evidence disclosing the presence of a disorder that 
is related to a disease, injury, event, or incident in 
service.

The veteran claims entitlement to service connection for 
substance abuse on two theories.  The first theory is that 
service connection should be awarded on a direct basis, see 
38 C.F.R. § 3.303 (1999), because the veteran did not abuse 
drugs prior to service, and because his substance abuse began 
during service and persists to the present time.  The second 
(alternative) theory is that his substance abuse was 
proximately caused by the addictive drugs prescribed to treat 
his service-connected chondromalacia.  See 38 C.F.R. § 3.310 
(1999).  Specifically, he asserts that he became addicted to 
Valium prescribed for chondromalacia and subsequently abused 
other drugs due to that addiction.  

As to the theory of service connection on a direct basis, the 
law prohibits "service connection" for substance abuse on a 
direct basis.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.1(k), (m), and 3.301 (1999); VAOPGCPREC 2-97, 2-
98 (1998).  Therefore, in the present case, the veteran's 
claim might be said to lack legal merit insofar as he seeks 
service connection on a direct basis.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  This conclusion would preclude 
further inquiry into the matter, including the question as to 
whether the claim is well grounded, to the extent that it is 
a claim of direct service connection.

On the other hand, as to the veteran's theory of service 
connection for substance abuse a secondary basis, secondary 
"service connection" for substance abuse is permissible, 
although compensation for secondarily service-connected 
substance abuse is prohibited.  Barela v. West, supra; see 38 
U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.310 (1999); 
VAOPGCPREC 2-97 and 2-98.

The veteran seeks service connection for substance abuse as a 
proximate result of his service-connected chondromalacia.  
However, there is no competent evidence of a nexus between 
the veteran's chondromalacia and his substance abuse.  Here, 
the veteran's assertion is the only evidence linking his 
substance abuse to service-connected chondromalacia.  As a 
lay person, he is not competent to offer a medical opinion 
regarding the diagnosis or etiology of a disorder.  He has 
presented no competent medical evidence showing that 
substance abuse is related to his service- connected 
chondromalacia.  As such, evidence has not been presented 
that would render the claim well grounded.  

In summary, the record does show substance abuse and service-
connected chondromalacia, but does not include competent 
medical nexus evidence necessary to establish secondary 
service connection for any existing substance abuse on a 
secondary basis.  Nor is such evidence reported to exist at 
this time.

Duty to Assist

The veteran's representative has asserted that this case 
should be referred for an independent medical opinion in 
accordance with the provisions of 38 C.F.R. § 3.328 (1999).  

The veteran's representative also contends that pursuant to 
the Veterans Benefits Administration Manual M21-1 (M21-1), VA 
has a duty to assist him in developing the evidence relevant 
to his claim, regardless of whether the claim is well 
grounded.  The veteran's representative further contends that 
the M21-1 provisions indicate that the claim must be fully 
developed prior to determining whether the claim is well 
grounded, and requests that the claim be remanded in order to 
fulfill this duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.  The Court 
specifically invalidated the provisions of M21-1, Part VI, 
Para. 2.10(f), relied upon by the veteran's representative in 
the instant case.

In VBA Letter 20-99-60 (August 30, 1999), the Veterans 
Benefits Administration announced that effective immediately 
ROs must determine that a claim is well grounded prior to 
offering assistance in the development of that claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.  
Thus, the Board cannot assist him by seeking an independent 
medical opinion.


ORDER

Service connection for depression is denied.  

Service connection for substance abuse is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

